DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 19-20, the instant specification does not provide any further explanation or working examples for one of ordinary skill in the art to alter the height of a spreader or converge the delta height towards zero using a machine learning process. Nothing in the instant specification discloses an algorithm, formula, program, flowchart, machine, or example that would provide sufficient detail to show that the inventor had possession of the invention of claims 19 and 20 at the time of filing. The specification does not appear to disclose the steps used in the machine learning process. In fact, it does not appear to have any additional information beyond what is in the claims. The claims merely specify a desired result, wherein a machine learning process alters the height of a spreader, but the specification does not provide sufficient detail nor describes how this function is performed or how the result is achieved. 
Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for controlling layer thickness during an additive manufacturing process using a pressing plate or optical sensors, does not reasonably provide enablement for “a machine learning process”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:  
(A) The breadth of the claims;  
(B) The nature of the invention;  
(C) The state of the prior art;  
(D) The level of one of ordinary skill;  
(E) The level of predictability in the art;  
(F) The amount of direction provided by the inventor;  
(G) The existence of working examples; and  
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)

The broadest reasonable interpretation of claims 19-20 encompasses a method for controlling layer thickness during an additive manufacturing process by altering the height of a spreader based on any kind or type of machine learning process. The specification discloses sufficient information for one of ordinary skill in the art to selectively print a layer pattern, spread a powder layer over the layer pattern, compact the powder layer, detect a height of the block after each layer by a pressing plate or optical sensors, and determine a delta between the detected height and a height in a model defining layers of the block (Fig 1, Fig 3, Fig 6A-6B, Paragraph [0041]-[0062]).  However, the specification does not provide direction on how to alter the height of the spreader based on a machine learning process. 
(A) The breadth of the claim allows for any machine or computer device that processes previous input or data to determine the next action or step, for example in this claim, “altering the height of a spreader” is the result of data being processed by a “machine learning process”. Paragraphs [0023], [0024], [0082], and [0084] of the instant specification are the only paragraphs that mention “a machine learning process”, and merely states “a goal of the machine learning process is to converge curve 820 toward zero and to converge curve 810 to a uniform value”. 
	(B) The claimed invention aims to control the thickness of each successive layer in a 3D printed object by an additive manufacturing process. The invention claims using a pressure sensor on a pressing plate or using optical sensors to detect a height of the 3D object while each layer is being printed and adjusts the height of the next printed layer by comparing the height of the object to height model data defined by a computer model. The height is adjusted by moving a build platform on which the 3D object rests or adjusting the height of a spreader that applies the next layer of powder material to form a layer of the 3D printed object. 
(C) As disclosed below in the rejection of claims 1, 9, 14-15, 17, and 19-21 under 35 U.S.C. 103 as being unpatenable over Sheinman (US 2017/0173696), Sheinman discloses a system for building a three-dimensional object (Claim 1) comprising a controller for adjusting height of a building tray in a subsequent layer responsive to a thickness of the layer after a compaction step (i.e., a method for dynamically controlling layer thickness during an additive manufacturing process) (Claim 7). Sheinman discloses a controller 300 (Fig.2) that monitors the height and/or the change in height (i.e., delta) and provides input to a powder dispensing station or tray to adjust layer thickness in order to compensate for a drift (i.e., delta) from a desired height and/or change in height (i.e., compensating for the determined delta in subsequent cycles) (Paragraph [0092]). Sheinman discloses that the controller 300 uses one or more lookup tables stored in memory to control adjustments in layer thicknesses (i.e., delta between the detected height and a height in a computer model defining layers of the block) (Paragraph [0092]). In regards to “a machine learning process”, Examiner interprets the lookup tables stored in memory to control adjustments in layer thickness to read on a machine learning process. 
	(D)-(E) One of ordinary skill in the art would interpret the controller and lookup tables stored in memory of Sheinman of one of the numerous types of machine learning processes. A machine learning process can encompass any type of machine or computer that adjusts an output or process based on data input into the machine or computer. 
(F)-(H) The number of working examples in the specification are very narrow compared to the wide breath of the claim.  There are no further details or working examples in the specification that would enable one skilled in the art to apply a “machine learning process” in order to adjust the height of a spreader as claimed. In addition, there is no guidance provided by Applicant as to what device or distinct method steps would constitute a “machine learning process”. Furthermore, the amount of experimentation by one of ordinary skill in the art to use the entire scope of the claimed invention would be undue due to the wide breath of the claimed “machine learning process”, the lack of working examples, as well as the lack of direction provided by Application required to practice the claimed “machine learning process”. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the invention recited in the claims 
At the time of filing, the state of the art was such that a person of ordinary skill in the art would not have been able to alter the height of a spreader based on a machine learning process without undue experimentation. Machine learning processes are used in a wide number of applications and industries, and one skilled in the art would not be able to determine a machine learning process for adjusting the height of a spreader in an additive manufacturing process based on the instant specification.  Thus, the disclosed “machine learning process” does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 14-15, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sheinman (US 2017/0173696 A1), as provided in IDS dated 7/16/2020. 
Regarding claim 1, Sheinman discloses a system for building a three-dimensional object (Claim 1) comprising a controller for adjusting height of a building tray in a subsequent layer responsive to a thickness of the layer after a compaction step (i.e., a method for dynamically controlling layer thickness during an additive manufacturing process) (Claim 7). Sheinman discloses spreading a layer of powder on a building tray (i.e., spreading a powdered layer) with a roller (Paragraph [0062]); printing a mask pattern (i.e., selectively printing a layer pattern), wherein the mask pattern is defined by mask pattern data defining a shape of the three dimensional object (i.e., building a block including an object with layers of powder material) (Claim 20), compacting the layer prior to the sintering and after the printing of the layer (i.e., compacting the powder layer with the layer pattern) (Claim 24), and repeating the spreading printing and sintering steps until the three dimensional object is completed (Claim 20). Sheinman discloses that a thickness of a layer after compaction is monitored (i.e. detecting a height of the block after each layer is compacted) and the defined volume dispensed by a powder dispensing station is adjusted in response to a thickness of the compacted layers (Paragraph [0077]-[0078]). Sheinman discloses that the height of the object or the height of one or more layers of the object as it is being built, is detected, determined and/or sensed at the compaction station (i.e., detecting a height of the block after each layer is compacted) (Paragraph [0092]). Sheinman discloses a controller 300 (Fig.2) that monitors the height and/or the change in height (i.e., delta) and provides input to a powder dispensing station or tray to adjust layer thickness in order to compensate for a drift (i.e., delta) from a desired height and/or change in height (i.e., compensating for the determined delta in subsequent cycles) (Paragraph [0092]). Sheinman discloses that the controller 300 uses one or more lookup tables stored in memory to control adjustments in layer thicknesses (i.e., delta between the detected height and a height in a computer model defining layers of the block) (Paragraph [0092]). 
Regarding claim 9, Sheinman discloses a compaction process for each layer wherein a piston elevates or lowers a work platform or building tray towards a die or surface (i.e., pressing plate) and applies a pressure of up to 100 MPa to compact a powder layer (i.e., pressing the powder layer against the pressing plate with a defined compaction pressure) (Paragraph [0085]-[0089]). 
Regarding claim 14, Sheinman discloses that the height of the build table 200 is adjusted up/down with a Z stage (i.e., Z carriage), wherein a thickness of a layer after compaction is monitored and a height of table 200 is adjusted to alter a thickness of a current layer to compensate for drifts in layer thicknesses of one or more previous layers (i.e., height of the block is detected based on a detected height of the Z carriage) (Paragraph [0078]). 
Regarding claim 15, Sheinman discloses a controller 300 (Fig.2) that monitors the height and/or the change in height (i.e., delta) and provides input to a powder dispensing station or tray to adjust layer thickness in order to compensate for a drift (i.e., delta) from a desired height and/or change in height (i.e., compensating for the determined delta in subsequent cycles) (Paragraph [0092]). Sheinman discloses a thickness of a layer after compaction is monitored and a height of table 200 is adjusted to alter a thickness of a current layer to compensate for drifts in layer thicknesses of one or more previous layers (i.e., thickness of a single layer is defined as a difference between the detected height of the block over two consecutive cycles) (Paragraph [0078]).
Regarding claim 17, Sheinman discloses that the thickness of the powder layer ranges from 100 microns to 200 microns by controlling the spread of power with a roller (i.e., the altering height of the spreader is within a range of between 60 microns to 300 microns) (Paragraph [0078). 
Regarding claim 19, Sheinman discloses that the controller 300 uses one or more lookup tables stored in memory to control adjustments in layer thicknesses (i.e., machine learning process) (Paragraph [0092]).
Regarding claim 20, Sheinman discloses that a thickness of a layer after compaction is monitored and a height of a table is adjusted to alter a thickness of a current layer to compensate for drifts (i.e., converge the delta toward zero) in layer thicknesses of one or more previous layers (Paragraph [0078]). 
Regarding claim 21, Sheinman discloses that the ink applied by the printer can include heat insulating material suspending in a liquid carrier (i.e., thermal ink) (Paragraph [0066], [0082). Sheinman discloses a powder that is a metal powder (Paragraph [0025]) and discloses a mask patter layer defined by mask pattern data defining a shape of the three dimensional object (i.e., green compact) (Claim 20, 24, 25). 
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sheinman (US 2017/0173696 A1), and in view of Kerekes (US 2002/0104973 A1), as provided in IDS dated 7/16/2020.
Regarding claim 3, Sheinman is silent in regards of using one or more optical sensors to detect the height of the block.
	However, Kerekes discloses a closed loop selective deposition modeling apparatus having a surface scanning system (i.e., optical sensors) for actively monitoring the surface height of a three-dimensional object as it is being built by selectively dispensing a build material (Abstract). Kerekes discloses that the scanning system produces a response indicative of the surface condition of the object, which is processed to produce feedback data to dimensionally normalize the layer of the object being formed (Abstract). Kerekes discloses that the scanning system has a detector that has at least one optical element and a plurality of sensors (Claims 4, 25). Kerekes discloses that a scanning system allows for dimensionally normalizing a layer of build material so that the portion of the layer achieves a desired thickness, flatness, and/or shape (Paragraph [0040]). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method of Sheinman by further including the surface scanning system comprising optical sensors in order to dimensionally normalize each layer of build material so that the portion of the layer achieves a desired thickness, flatness, and/or shape, as taught by Kerekes above (Paragraph [0040]). 
	Regarding claim 4, Sheinman modified by Kerekes discloses a detector that has a plurality of sensors that produce a response when energized by scattered light (Kerekes; Claim 25, paragraph [0048]).
	Regarding claim 5, Sheinman modified by Kerekes discloses that the sensor measures the height of the object by taking representative sample point locations, on average, to monitor the surface of each layer (Kerekes; Paragraph [0050]). 
	Regarding claim 6, Sheinman modified by Kerekes discloses that a scanning system allows for dimensionally normalizing a layer of build material so that the portion of the layer achieves a desired thickness, flatness, and/or shape (Kerekes; Paragraph [0040]).
	Regarding claim 7, Sheinman modified by Kerekes discloses a closed loop SDM method that monitors the surface of a layer to produce a height data signal, processing the height data signal to produce feedback data, and utilizing the feedback data to selectively dispense the build material at desired locations on the layer (Kerekes; Paragraph [0044]). 
	Regarding claim 8, Sheinman modified by Kerekes discloses a plurality of sensors that reside on a focal plane 62 located with the detector 56 (Kerekes; Paragraph [0048], Fig 6). Kerekes discloses different sensor locations 78 and 80 (i.e., one or more optical sensors mounted on printing head blocks ahead of the printing heads) (Kerekes; Fig 6). 
Claims 2 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sheinman (US 2017/0173696 A1), and in view of Hanson et al (US 2013/0077996 A1), hereinafter “Hanson”.
Regarding claims 2 and 10, Sheinman is silent in regards to detecting a height of the block by pressing the block against a pressing plate at a defined pressure. 
However, Hanson discloses an additive manufacturing system for printing a three-dimensional part using electrophotography comprising a rotatable photoconductor component, first and second development stations to develop layers of materials on a surface, and a platen configured to operably received the developed layers in a layer-by-layer manner to print the three-dimensional part (Abstract). Hanson discloses one or more feedback process control loops to monitor and adjust the height of platen 316 based on measured pressures between transfer drum 314 and platen 316 (Paragraph [0105], Fig. 6). In Fig. 6 of Hanson, a 3D part 318 and support structure 319 is shown on top of platen 316, which can be moved up and down via plate 360. Hanson teaches that the height of the 3D part can be detected by the pressure sensed between transfer drum 314 and platen 316 (Paragraph [0105]). As disclosed above in claim 9, Sheinman discloses a compaction process for each layer wherein a piston elevates or lowers a work platform or building tray towards a die or surface (i.e., pressing plate) and applies a pressure of up to 100 MPa to compact a powder layer (i.e., pressing the powder layer against the pressing plate with a defined compaction pressure) (Sheinman; Paragraph [0085]-[0089]). The building tray and die or surface of Sheinman is similar to the transfer drum 314 and platen 316 of Hanson, while pressure is applied to both 3D objects. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have further modified the building tray and die surface of Sheinman to include one or more process control loops to detect, monitor, and adjust the height of a 3D printed object, as taught by Hanson above (Paragraph [0105]). 
Regarding claim 11, Sheinman modified by Hanson discloses that after compacting each layer of the 3D object, the build tray can be lowered (Sheinman; Paragraph [0085]-[0089]). It is obvious to one of ordinary skill in the art that compacting an object increases the pressure of the object, therefore it is known that residual stresses of the 3D object will be reduced when the build tray on which the 3D object is being compacted between the tray and a die surface is lowered. 
Regarding claim 12, Sheinman modified by Hanson discloses a compaction process for each layer wherein a piston elevates or lowers a work platform or building tray towards a die or surface (i.e., pressing plate) and applies a pressure of up to 100 MPa to compact a powder layer (Sheinman; Paragraph [0085]-[0089]), which overlaps with the instantly claimed pressure, “the defined pressure for measuring a height of the block is between 0.1 to 1 MPa”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sheinman (US 2017/0173696 A1), and in view of Grach et al (WO 2017/179052 A1), hereinafter “Grach”.
Regarding claim 13, Sheinman discloses that the applied compaction pressure provides for removing air, bringing the powder layer past its elastic state so that permanent deformation of the layer is achieved, and reducing thickness of the layer (Paragraph [0088]). Sheinman discloses that increasing compaction strength can increase the density and mechanical strength of a 3D printed object (Paragraph [0067]). Sheinman is silent in regards to a compaction pressure applied between 250MPa and 300 MPa. 
However, Grach discloses a system for building a three dimensional green compact comprising a printing station configured to print a mask pattern on a building surface; a powder delivery station; a die compaction station; and a stage configured to repeatedly advance a building tray to each of the above stations to build a plurality of layers that together from the three dimensional green compact (Abstract). Grach discloses a compaction unit that applies up to 300 MPa of pressure and discloses that the green compact may be compacted again in a second compaction station at a higher pressure (Page 13). The second compaction station operates at a compaction pressure between 150 to 350 MPa that finalizes the compaction of the green compact (Page 14). Grach discloses that the compaction strength applied in the compaction process is defined to provide permanent deformation of the powder layer and improves the density and mechanical strength of the object (Page 14). Grach discloses that compaction promotes bonding, increases thermal conductivity of the powder layer, allows for more uniform sintering, and prevents layer separation that may occur after sintering (Page 14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have applied a compaction pressure of up to 350 MPa, as taught by Grach, to the powder layer of Sheinman, in order to improve density and mechanical strength, promote bonding, increase thermal conductivity of the powder layer, allow for more uniform sintering, and prevent layer separation as taught by Grach above (Page 13-14). Sheinman modified by Grach teaches a compaction pressure of up to 350 MPa, which overlaps with the instantly claimed range of between 200 and 300 MPa. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Response to Arguments
Applicant’s arguments, see p. 5, filed 5/23/2022, with respect to the previous 35 U.S.C. 101 rejection(s) have been fully considered and are persuasive in view of the current amendments to the claims. Therefore, the previous 35 U.S.C. 101 rejection has been withdrawn.
Applicant’s arguments, see p. 5-7, filed 5/23/2022, with respect to the previous rejection of claims 1-21 under 35 U.S.C. 112 (b) have been fully considered and are persuasive in view of the current amendments to the claims. Therefore, the previous 35 U.S.C. 112(b) rejection(s) have been withdrawn.
Applicant’s arguments, see p. 5-7, filed 5/23/2022, with respect to the previous 35 U.S.C. 112(a) rejections have been fully considered but they are not persuasive. 
Applicant argues that the phrase “machine learning process” is an art term that has long been established and that any person who has a reasonable skill in the art of computer programing would have no difficult to understand how to configure a machine learning process in order to alter the height for a given computer delta. Applicant argues, that once a suitable training dataset has been provided, any type of machine learning processes will be able to generate output responsively to the input, since all types of machine learning processes eventually find parameters that describe the training dataset and use these parameters to generate the output. 
However, as disclosed above, the breadth of the claim allows for any machine or computer device that processes previous input or data to determine the next action or step, for example in this claim, “altering the height of a spreader” is the result of data being processed by a “machine learning process”. Paragraphs [0023], [0024], [0082], and [0084] of the instant specification are the only paragraphs that mention “a machine learning process”, and merely states “a goal of the machine learning process is to converge curve 820 toward zero and to converge curve 810 to a uniform value”. The number of working examples in the specification are very narrow compared to the wide breath of the claim.  There are no further details or working examples in the specification that would enable one skilled in the art to apply a “machine learning process” in order to adjust the height of a spreader as claimed. In addition, there is no guidance provided by Applicant as to what device or distinct method steps would constitute a “machine learning process”. Furthermore, the amount of experimentation by one of ordinary skill in the art to use the entire scope of the claimed invention would be undue due to the wide breath of the claimed “machine learning process”, the lack of working examples, as well as the lack of direction provided by Application required to practice the claimed “machine learning process”. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the invention recited in the claims 
Although a machine learning process could be a reasonable well known skill in the art of computer programming, the breadth of the claim can encompass any type of computer or computing program that takes in an input data and generates an output based on the incoming data. This would require undue experimentation would be required by one of ordinary skill in the art to practice the invention recited in the claims. Therefore, the rejection of claims 19-20 under 35 U.S.C. 112(a) is maintained.
Applicant’s arguments, see p. 7-8, filed 5/23/2022, with respect to the rejections of claims 1, 9 and 14-21 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive in view of the current amendments to the claims. 
Applicant argues that the sole input disclosed in Sheinman is related to the thickness of the compacted layer, however the claimed invention is directed towards adjusting based on the delta between the detected height and the height defined in a computer model, which requires repeated comparison to the computer model. Second, Applicant argues that Sheinman teaches a dispensing station that extracts a defined volume of the powder from a contained, however the claimed invention requires altering the height of the spreader, which Applicant argues is not the same. Third, Applicant argues that Sheinman fails to disclose determining the trend of deltas over a plurality of cycles.
However, as disclosed above, Sheinman discloses that a thickness of a layer after compaction is monitored (i.e. detecting a height of the block after each layer is compacted) and the defined volume dispensed by a powder dispensing station is adjusted in response to a thickness of the compacted layers (Paragraph [0077]-[0078]). Sheinman discloses that the height of the object or the height of one or more layers of the object as it is being built, is detected, determined and/or sensed at the compaction station (i.e., detecting a height of the block after each layer is compacted) (Paragraph [0092]). Sheinman discloses a controller 300 (Fig.2) that monitors the height and/or the change in height (i.e., delta) and provides input to a powder dispensing station or tray to adjust layer thickness in order to compensate for a drift (i.e., delta) from a desired height and/or change in height (i.e., compensating for the determined delta in subsequent cycles) (Paragraph [0092]). Sheinman discloses that the controller 300 uses one or more lookup tables stored in memory to control adjustments in layer thicknesses (i.e., delta between the detected height and a height in a computer model defining layers of the block) (Paragraph [0092]). Shienman does discloses that the height of layers is detected by some type of monitoring/controlling device using a computer model and discloses that the height of layer is adjusted to compensate for a drift in the desired height and/or change in height. Therefore, Sheinman does disclose the three differences between Sheinman and the claimed invention. 
In view of the current amendments to the claims, the previous 35 U.S.C. 102(a)(2) rejections have been withdrawn, however the claimed invention is still found to be obvious over the teachings of Sheinman as disclosed above in the 35 U.S.C. 103 rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254. The examiner can normally be reached Monday-Friday 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734